April 7, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
                    D. PATRICK SMITHERMAN, Appellant

NO. 14-14-00550-CV                         V.

                     BANK OF AMERICA, N.A., Appellee
                     ________________________________

     This cause, an appeal from the judgment in favor of appellee, Bank of
America, N.A., signed March 5, 2014, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED.

      We order appellant, D. Patrick Smitherman, to pay all costs incurred in this
appeal.